

Exhibit 10.9
 
Employment Agreement Form
 
BREITBURN ENERGY PARTNERS, LP
2006 LONG-TERM INCENTIVE PLAN
CONVERTIBLE PHANTOM UNIT AGREEMENT
 
Pursuant to this Convertible Phantom Unit Agreement, (the “Agreement”),
BreitBurn GP, LLC (the “Company”), as the general partner of BreitBurn Energy
Partners L.P., a Delaware limited partnership (the “Partnership”), hereby grants
to [___________] (the “Participant”) the following award of Convertible Phantom
Units (“CPUs”), pursuant and subject to the terms and conditions of this
Agreement and the Partnership’s 2006 Long-Term Incentive Plan (the “Plan”), the
terms and conditions of which are hereby incorporated into this Agreement by
reference. Each CPU is hereby granted in tandem with a corresponding Performance
Distribution Right (“PDR”), as further detailed in Section 3 below. Each CPU and
PDR shall constitute an “Other Unit-Based Award” under the terms of the Plan.
Except as otherwise expressly provided herein (including on Exhibit A hereto),
all capitalized terms used in this Agreement, but not otherwise defined, shall
have the meanings provided in the Plan.


GRANT NOTICE


Subject to the terms and conditions of this Agreement, the principal features of
this Award are as follows:
 
Number of CPUs: [_____]
 
Grant Date: [_____]
 
Vesting of CPUs: The CPUs shall vest and the number of CUEs underlying such CPUs
shall be determined in accordance with Section 3 below (if any) on the earliest
to occur of (i) the first date on which the Partnership pays a quarterly per
Unit distribution, other than any extraordinary non-recurring distribution
(each, a “Quarterly Distribution”), that, when added to the aggregate per Unit
Quarterly Distributions paid by the Partnership for the three immediately
preceding full calendar quarters, equals or exceeds $3.10 per Unit (such date,
the “Performance Vesting Date”), (ii) an applicable accelerated vesting date set
forth in Section 4 below, and (iii) January 1, 2013, in each case subject to the
Participant’s continued employment with the Employer through any such date (any
such date, a “Vesting Date”). For vesting purposes, except as expressly provided
in Section 3(b) below, any per Unit distribution that is announced after an
applicable Vesting Date, but prior to the payment of Units underlying the
vesting CPU, shall be disregarded for purposes of determining the Unit
conversion level applicable to such CPU.
 

--------------------------------------------------------------------------------


 
Separation from Service: In the event of the Participant’s Separation from
Service prior to January 1, 2013, the vesting and termination of the CPUs shall
be governed in accordance with the provisions of Section 4 below.
 
Payment of CPUs: Vested CPUs shall be paid to the Participant in the form of
Units as set forth in Section 5 below, subject to Section 18 below.
 
PDRs: Each CPU granted under this Agreement shall be issued in tandem with a
corresponding PDR, which shall entitle the Participant to receive payments
determined by reference to per Unit distributions in accordance with Section 2
of this Agreement.
 
TERMS AND CONDITIONS OF CONVERTIBLE PHANTOM UNITS
 
1. Grant of CPUs. The Partnership hereby grants to the Participant, as of the
Grant Date, an award of [________] CPUs, subject to all of the terms and
conditions contained in this Agreement and the Plan.
 
2. Grant of Tandem PDR.
 
a. General. Each CPU granted hereunder is hereby granted in tandem with a
corresponding PDR, which PDR shall remain outstanding from the Grant Date until
the earlier to occur of a Payment Date (as defined below) or the forfeiture of
the CPU to which such PDR corresponds. Pursuant to each PDR, the Participant
shall be entitled to receive, no later than sixty days after the end of each
calendar quarter through which the PDR remains outstanding, payment in an amount
equal to the product of (i) the aggregate per Unit distributions paid by the
Partnership in respect of such quarter (including any extraordinary
non-recurring distributions paid during a quarter), if any, times (ii) the
number of common unit equivalents (“CUEs”) underlying the relevant CPU during
such quarter (as determined in accordance with Section 2(b) below), payable in
the same form as distributions paid to the holders of Units. PDRs shall not
entitle the Participant to any payments relating to distributions occurring
after the earlier to occur of the applicable Payment Date or the Participant’s
forfeiture of the CPU to which such PDR relates in accordance herewith.
 
b. Determination of CUEs Underlying CPUs for PDR Purposes. For purposes of
determining the payments, if any, in respect of PDRs for a given calendar
quarter under Section 2(a) above, the number of CUEs underlying a CPU shall
equal the number of CUEs listed on the CUE Conversion Table (attached as Exhibit
B hereto (the “CUE Conversion Table”)) for the corresponding dollar value (in
the column entitled “Target Distribution Level”) attained by multiplying the
applicable Quarterly Distribution by four.
 
c. Separate Payments. The PDRs and any amounts that may become payable in
respect thereof shall be treated separately from the CPUs and the rights arising
in connection therewith for purposes of the designation of time and form of
payments required by Code Section 409A.
 
2

--------------------------------------------------------------------------------



3. Conversion of Vested CPUs to Units.
 
a. General. CPUs that vest in accordance with this Agreement shall represent the
right to receive payment, in accordance with Section 5 below, in the form of a
number of Units equal to (i) the product of (A) the number of CPUs so vested,
times (B) the number of CUEs underlying such CPUs on the applicable Vesting Date
(as determined in accordance with Section 3(b) below), minus (ii) the applicable
number of PDR Equalization Units (as defined below), if any (such number of
Units, the “Resultant Units”). Unless and until a CPU vests, the Participant
will have no right to payment of Units in respect of any such CPU. Prior to
actual payment in respect of any vested CPU, such CPU will represent an
unsecured obligation of the Partnership, payable (if at all) only from the
general assets of the Partnership.
 
b. Determination of CUEs Underlying CPUs at Vesting. The number of CUEs
underlying each CPU at vesting shall equal:
 

 
i.
In the case of any CPU that vests as of a Performance Vesting Date that occurs
prior to each of (A) January 1, 2013 and (B) the Participant’s Separation from
Service, 4.768 CUEs per CPU;

 

 
ii.
In the case of any CPU that vests on January 1, 2013, a number of CUEs
determined by matching the dollar value (in the column entitled “Target
Distribution Level”) of the sum of the Quarterly Distributions paid in respect
of calendar year 2012 with the corresponding number of CUEs listed on the CUE
Conversion Table; and

 

 
iii.
In the case of any CPU that vests upon a Separation from Service in accordance
with Section 4(a), 4(b), or 4(c) below, in any case, prior to January 1, 2013, a
number of CUEs determined by (A) matching the dollar value (in the column
entitled “Target Distribution Level”) of the product of (x) four, multiplied by
(y) the higher of (i) the per Unit Quarterly Distribution paid or payable by the
Partnership for the full calendar quarter ended immediately prior to such
Separation from Service (for purposes of clarification, if the Quarterly
Distribution for such quarter was zero, the Quarterly Distribution in this
clause (i) shall be zero), or (ii) the per Unit Quarterly Distribution publicly
announced by the Partnership prior to such Separation from Service for the
calendar quarter in which the Separation from Service occurs or for a subsequent
calendar quarter, in any case, with the corresponding number of CUEs listed on
the CUE Conversion Table, and (B) multiplying such number of CUEs by the
applicable CPU Acceleration Percentage (as determined in accordance with the CPU
Acceleration Percentage Table attached hereto as Exhibit C, based on the date of
such Separation from Service).

 
Except with respect to a fourth quarter 2012 Quarterly Distribution in the case
of CPUs vesting on January 1, 2013, which Quarterly Distribution is announced
after January 1, 2013, under no circumstances shall any Quarterly Distribution
that is announced after the applicable Vesting Date be taken into consideration
in determining the number of CUEs underlying any CPUs at vesting.
 
3

--------------------------------------------------------------------------------



c. PDR Equalization Units. For purposes of this Agreement, “PDR Equalization
Units” means a number of Units equal to the quotient obtained by dividing (i)
the dollar value of the difference of (A) the actual aggregate amount paid in
respect of all PDRs from the Grant Date through the Payment Date (the “Actual
PDR Payments”), minus (B) the aggregate amount that would have been paid during
the period from the Grant Date through the Payment Date in respect of the PDRs
had they originally been granted in tandem with that number of CPUs equal to the
aggregate number of CUEs underlying the CPUs as of the applicable Vesting Date
(the “Notional PDR Payments”), by (ii) the Fair Market Value of a Unit on the
Vesting Date. If the dollar value of the Actual PDR Payments does not exceed the
dollar value of the Notional PDR Payments with respect to any vesting CPU, then
the PDR Equalization Units shall equal zero with respect to such CPU.
 
4. Separation from Service. If the Participant experiences a Separation from
Service from the Employer prior to the vesting or termination of the CPUs, the
following provisions shall control the vesting and forfeiture of the CPUs in
connection with and following such Separation from Service:
 
a. Good Reason; Other than for Cause, Death or Disability. If, during the
Employment Period, the Participant incurs a Separation from Service by reason of
a termination by the Employer without Cause (other than as a consequence of the
Participant’s death or Disability), or by reason of a termination by the
Participant for Good Reason, then, to the extent not previously vested or
forfeited, the CPUs shall vest and the number of CUEs underlying such CPUs shall
be determined as of the date of such Separation from Service on a pro rata basis
in accordance with Sections 3(a) and 3(b)(iii) above, and any CPUs that do not
so vest and convert into Units shall automatically be cancelled and forfeited as
of the date of such Separation from Service.
 
b. Death or Disability. If, during the Employment Period, the Participant incurs
a Separation from Service due to the Participant’s death or Disability, then, to
the extent not previously vested or forfeited, the CPUs shall vest and the
number of CUEs underlying such CPUs shall be determined as of the date of such
Separation from Service on a pro rata basis in accordance with Sections 3(a) and
3(b)(iii) above (and, in the case of the Participant’s death, paid to
Participant’s estate), and any CPUs that do not so vest and convert into Units
shall be cancelled and forfeited as of the date of such Separation from Service.
 
c. Non-renewal. If the Participant incurs a Separation from Service because the
Employer or the Participant elects not to renew the Employment Period in
accordance with Section 2 of the Employment Agreement and, in the case of an
Employer non-renewal, at the time of such non-renewal, the Participant was
willing and able to continue providing services in accordance with the terms and
conditions of the Employment Agreement (in any case, a “Non-Renewal”), then, to
the extent not previously vested or forfeited, the CPUs shall vest and the
number of CUEs underlying such CPUs shall be determined as of the date of such
Separation from Service on a pro rata basis in accordance with Sections 3(a) and
3(b)(iii) above, provided, that the vesting and conversion described in this
Section 4(c) shall only occur if, following notice of such Non-Renewal, the
Participant does not voluntarily terminate his employment (other than upon death
or Disability) before the end of the Employment Period, as determined without
regard to any extension of the Employment Period that might otherwise occur
following the date of such Separation from Service in accordance with the second
sentence of Section 2 of the Employment Agreement. Any CPUs that do not vest and
convert into Units in accordance with this Section 4(c) upon a Non-Renewal shall
automatically be cancelled and forfeited as of the date of such Separation from
Service.
 
4

--------------------------------------------------------------------------------



d. Cause; Resignation Other than for Good Reason. If the Participant’s
employment with the Employer is terminated by the Employer for Cause or by the
Participant without Good Reason (and other than due to the Participant’s death
or Disability), then, to the extent not previously vested, all CPUs subject to
this Agreement shall be forfeited as of the date of Separation from Service.
 
5. Payment of CPUs; Issuance of Units. CPUs that vest shall be paid to the
Participant in the form of Units in a lump-sum amount determined in accordance
with Section 3 above during the sixty-day period following the applicable
Vesting Date (the date on which Units are transferred to the Participant, the
“Payment Date”).  All CPUs shall be canceled and terminated upon such payment,
and the Participant shall have no further right or interest in respect thereof. 
 
6. Forfeiture and Termination of CPUs.
 
a. Termination of Employment. Without limiting the foregoing, in the event of
the Participant’s termination of employment for any reason, (i) the CPUs, to the
extent not vested as of the date of such termination of employment, and any
corresponding PDRs (other than with respect to amounts owing but not paid under
such PDRs prior to such termination of employment, if any), shall thereupon
automatically and without further action be cancelled and forfeited by the
Participant, and the Participant shall have no further right or interest in or
with respect to such unvested CPUs and corresponding PDRs (other than with
respect to amounts owing but not paid under such PDRs prior to such termination
of employment, if any), and (ii) no portion of the CPUs which are unvested as of
the date of such termination of employment shall thereafter become vested.
 
b. Failure to Achieve Minimum Performance. In the event that, as of January 1,
2013 or any earlier Vesting Date, the number of Resultant Units is less than or
equal to zero, the CPUs and any corresponding PDRs shall thereupon automatically
and without further action be cancelled and forfeited by the Participant, and
the Participant shall have no further right or interest in such CPUs or any
corresponding PDRs or with respect to either of the foregoing (other than with
respect to amounts owing but not paid under such PDRs prior to such date, if
any).
 
7. Tax Withholding. The Company and/or its Affiliates shall have the authority
and the right to deduct or withhold, or to require the Participant to remit to
the Company and/or its Affiliates, an amount sufficient to satisfy all
applicable federal, state and local taxes (including the Participant’s
employment tax obligations) required by law to be withheld with respect to any
taxable event arising in connection with the CPUs and/or the PDRs. To the extent
that such obligation arises at the time that the CPUs are paid to the
Participant in Units, the Company and/or its Affiliates may withhold Units
otherwise issuable in respect of such CPUs having a Fair Market Value equal to
the sums required to be withheld in satisfaction of the foregoing requirements.
Notwithstanding any other provision of the Plan or this Agreement, the number of
Units which may be so withheld in order to satisfy the Participant’s income and
payroll tax liabilities with respect to the issuance, vesting or payment of the
CPUs shall be limited to the number of Units which have a Fair Market Value on
the date of withholding equal to the aggregate amount of such liabilities based
on the minimum statutory withholding rates for income and payroll tax purposes
that are applicable to such supplemental taxable income.
 
5

--------------------------------------------------------------------------------



8. Rights as Unit Holder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
holder of Units in respect of any Units that may become deliverable hereunder
unless and until certificates representing such Units shall have been issued or
recorded in book entry form on the records of the Partnership or its transfer
agents or registrars, and delivered in certificate or book entry form to the
Participant or any person claiming under or through the Participant.
 
9. Non-Transferability. Except as otherwise provided in this Section 9, (i)
neither the CPUs nor the PDRs may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution, and (ii)
neither the CPUs, PDRs nor any interest or right therein shall be liable for the
debts, contracts or engagements of the Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence. Notwithstanding the foregoing, subject to applicable
law, the CPUs and PDRs may be transferred to an estate planning trust that
constitutes a “family member” of the Participant within the meaning of the
instructions to Form S-8 under the Securities Act, subject to the following
terms and conditions: (i) any CPUs or PDRs so transferred shall not be further
assignable or transferable by the transferee other than by will or the laws of
descent and distribution; (ii) any CPUs or PDRs so transferred shall continue to
be subject to all the terms and conditions of the CPUs and PDRs as applicable to
the original Participant (other than the ability to further transfer the CPUs
and PDRs); and (iii) the Participant and the transferee shall execute any and
all documents requested by the Committee, including, without limitation
documents to (A) confirm the status of the transferee as a permitted transferee,
(B) satisfy any requirements for an exemption for the transfer under applicable
federal, state and foreign securities laws, and (C) evidence the transfer.
 
10. Distribution of Units. The Units issued pursuant to this Agreement shall be
held in book entry form and no certificates shall be issued therefor; provided,
that certificates may be issued representing such Units at the request of the
Participant and in accordance with the Partnership’s governing documents, as
amended and supplemented from time to time. Notwithstanding anything herein to
the contrary, (a) no payment shall be made under this Agreement in the form of
Units unless such Units issuable upon such payment are then registered under the
Securities Act of 1933, as amended (the “Securities Act”) or, if such Units are
not then so registered, the Company has determined that such payment and
issuance would be exempt from the registration requirements of the Securities
Act, and (b) the Partnership shall not be required to issue or deliver any Units
(whether in certificated or book-entry form) pursuant to this Agreement unless
(i) such issuance and delivery are in compliance with all applicable laws and
regulations and, if applicable, the requirements of any exchange on which the
Units are listed or traded, and (ii) any consent or approval of any governmental
or regulatory authority necessary as a condition to such issuance and delivery
to the Participant (or his or her estate) has been obtained. Any certificates
delivered pursuant to this Agreement shall be subject to any stop-transfer
orders and other restrictions as the Company deems necessary or advisable to
comply with federal, state, or local securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Units are listed, quoted, or traded. The Company
may place legends on any certificate to reference restrictions applicable to the
Units. In addition to the terms and conditions provided herein, the Company may
require that the Participant make such covenants, agreements, and
representations as the Company, in its sole discretion, deems advisable in order
to comply with any such laws, regulations, or requirements. The Company shall
have the right to require the Participant to comply with any generally
applicable timing or other restrictions with respect to the settlement of any
CPUs pursuant to this Agreement, including a window-period limitation, as may be
imposed in its discretion. No fractional Units shall be issued or delivered
pursuant to the CPUs .
 
6

--------------------------------------------------------------------------------



11. Partnership Agreement. Units issued upon payment of the CPUs shall be
subject to the terms of the Plan and the terms of the Partnership Agreement.
Upon the issuance of Units to the Participant, the Participant shall,
automatically and without further action on his or her part, be deemed to be a
party to, signatory of and bound by the Partnership Agreement.
 
12. No Effect on Employment. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to serve or continue to serve as an
Employee, Director or Consultant.
 
13. Severability. If any provision in this Agreement is held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement, which shall remain in full force and effect.
 
14. Tax Consultation. None of the Partnership, the Company or any of their
Affiliates has made any warranty or representation to Participant with respect
to the income tax consequences of the issuance of the CPUs, the PDRs, the Units
or the transactions contemplated by this Agreement, and Participant is in no
manner relying on such entities or their representatives for an assessment of
such tax consequences. The Participant understands that the Participant may
suffer adverse tax consequences in connection with the CPUs and PDRs granted
pursuant to this Agreement. The Participant represents that the Participant has
consulted with any tax consultants that the Participant deems advisable in
connection with the CPUs and the PDRs and that the Participant is not relying on
the Company, the Partnership or their Affiliates for tax advice.
 
15. Amendments, Suspension and Termination. Except as provided in the Section 18
hereof, this Agreement cannot be modified, altered or amended, except by an
agreement, in writing, signed by both the Partnership and the Participant.
 
16. Satisfaction of Obligations. The Participant hereby acknowledges and agrees
that the grant of CPUs and PDRs contained in this Agreement shall be in full and
final satisfaction of any and all obligations of the Company and its Affiliates
to grant CPUs and PDRs to the Participant under the terms of the Employment
Agreement.
 
7

--------------------------------------------------------------------------------



17. Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the CPUs and PDRs are granted, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations, but in a manner which is intended to preserve
the economic value of the grant to the Participant.
 
18. Code Section 409A.
 
a. General. To the extent that the Committee determines that the CPUs, the PDRs
or any amounts payable under this Agreement may not be compliant with or exempt
from Code Section 409A, the Committee and the Participant shall cooperate and
work together in good faith to timely amend this Agreement to the extent
necessary to comply with the requirements of Code Section 409A or an exemption
therefrom (including amendments with retroactive effect), or take any other
actions as they deem necessary or appropriate to (a) exempt the CPUs and PDRs
from Code Section 409A and/or preserve the intended tax treatment of the
benefits provided with respect to the CPUs and PDRs, or (b) comply with the
requirements of Code Section 409A, in any case, in a manner which is intended to
preserve the economic value of the Award to the Participant. To the extent
applicable, this Agreement shall be interpreted in accordance with the
provisions of Code Section 409A.
 
b. Potential Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no amounts shall be paid to the Participant under this Agreement
during the 6-month period following his Separation from Service to the extent
that the Employer reasonably determines that paying such amounts at the time or
times indicated in this Agreement would result in a prohibited distribution
under Section 409A(a)(2)(b)(i) of the Code. If the payment of any such amounts
is delayed as a result of the previous sentence, then on the first business day
following the end of such 6-month period (or such earlier date upon which such
amount can be paid under Code Section 409A without resulting in a prohibited
distribution, including as a result of the Participant’s death), the Company
shall pay to the Participant a lump-sum amount equal to the cumulative amount
that would have otherwise been payable to the Participant during such 6-month
period, plus interest thereon from the date of the Participant’s Separation from
Service through the payment date at a rate equal to the then-current “applicable
Federal rate” determined under Section 7872(f)(2)(A) of the Code.
 
19. Adjustments. The Participant acknowledges that the CPUs and PDRs are subject
to modification and termination in certain events as provided in this Agreement
and Section 7 of the Plan, provided, however, that notwithstanding anything
contained in the Plan, any action taken with respect to the CPUs or PDRs under
Section 7(c)(C) or Section 7(c)(E) of the Plan shall be made in a manner that is
intended to preserve for the Participant the benefits or potential benefits
intended to be made available under the CPUs and PDRs (including the then
current value and economic terms thereof).
 
8

--------------------------------------------------------------------------------



20. Successors and Assigns. The Company or the Partnership may assign any of
their rights under this Agreement to any affiliate or successor to all or
substantially all of the business or assets of the Company or the Partnership,
and this Agreement shall inure to the benefit of, and be binding upon, such
successors and assigns. Subject to the restrictions on transfer contained
herein, this Agreement shall be binding upon the Participant and his or her
heirs, executors, administrators, successors and assigns. In the event of the
Participant’s death, his estate shall be entitled to any payments otherwise due
to the Participant hereunder.
 
21. No Offset. Neither the Company nor the Partnership shall be permitted to
reduce or offset the amount of any payment due to the Participant hereunder on
account of any claim that the Company, the Partnership or any of their
Affiliates may have against the Participant.
 
22. Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
 
23. Entire Agreement. This Agreement, together with the Plan, constitutes the
final, complete and exclusive agreement between the Company, the Partnership and
the Participant with respect to the subject matter hereof and replaces and
supersedes any and all other agreements, offers or promises, whether oral or
written, made to the Participant by the Company, the Partnership or any
representative or agent thereof, including, without limitation, the Employment
Agreement. Without limiting the generality of the foregoing, to the extent that
this Agreement is inconsistent with the Employment Agreement regarding the terms
and conditions of the CPUs or the PDRs, this Agreement shall control.
 
24. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
 
[Signature page follows]
 
9

--------------------------------------------------------------------------------


 
The Participant’s signature below indicates the Participant’s agreement with and
understanding that this award is subject to all of the terms and conditions
contained in the Plan and in this Agreement, and that, except as expressly
provided in this Agreement (including, without limitation, Section 19 hereof),
in the event that there are any inconsistencies between the terms of the Plan
and the terms of this Agreement, the terms of the Plan shall control. The
Participant further acknowledges that the Participant has read and understands
the Plan and this Agreement, which contains the specific terms and conditions of
this grant of CPUs and PDRs. If the Participant is married, his or her spouse
has signed the Consent of Spouse attached to this Agreement as Exhibit D. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee made in good faith upon any
questions arising under the Plan or this Agreement.
 
PARTICIPANT:
    
[Name]



BREITBURN GP, LLC
          
Name:
 
Title:
 

 
10

--------------------------------------------------------------------------------





EXHIBIT A
TO CONVERTIBLE PHANTOM UNIT AGREEMENT
 
CERTAIN DEFINITIONS
 
“Cause” means the following:
 

 
i.
the willful and continued failure of the Participant to perform substantially
the Participant’s duties for the Employer or any BreitBurn Entity (as described
in Section 3(a) of the Employment Agreement) (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Participant by the
Employer (after a vote to this effect by a majority of the Board (as defined in
the Employment Agreement)) which specifically identifies the manner in which the
Board believes that the Participant has not substantially performed the
Participant’s duties and the Participant is given a reasonable opportunity of
not more than twenty (20) business days to cure any such failure to
substantially perform;

 

 
ii.
the willful engaging by the Participant in illegal conduct or gross misconduct,
in each case which is materially and demonstrably injurious to the Employer or
any BreitBurn Entity; or

 

 
iii.
(A) any act of fraud, or material embezzlement or material theft by the
Participant, in each case, in connection with the Participant’s duties hereunder
or in the course of the Participant’s employment hereunder or (B) the
Participant’s admission in any court, or conviction, or plea of nolo contendere,
of a felony involving moral turpitude, fraud, or material embezzlement, material
theft or material misrepresentation, in each case, against or affecting the
Employer or any BreitBurn Entity.

 
For purposes of this provision, no act or failure to act, on the part of the
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Employer or
any BreitBurn Entity. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Employer or the Company, including,
without limitation, the Board, or based upon the advice of counsel for the
Employer or the Company shall be conclusively presumed to be done, or omitted to
be done, by the Participant in good faith and in the best interests of the
Employer and the BreitBurn Entities. Notwithstanding the foregoing, termination
of the Participant’s employment shall not be deemed to be for Cause unless and
until there shall have been delivered to the Participant a copy of a resolution
of the Board duly adopted by an affirmative vote of the Board at a meeting of
the Board held for such purpose (after reasonable notice is provided to the
Participant and the Participant is given an opportunity, together with counsel
for the Participant, to be heard before the Board), finding that, in the good
faith opinion of the Board, the Participant is guilty of the conduct described
in clauses (i), (ii) or (iii) above, and specifying the particulars thereof in
detail; provided, that if the Participant is a member of the Board, the
Participant shall not vote on such resolution nor shall the Participant be
counted.
 
11

--------------------------------------------------------------------------------


 
“Commencement Date” means [Date].1
 
“Disability” means a “disability” within the meaning of Code Section 409A.
 
“Employer” means BreitBurn Management Company, LLC and/or BreitBurn GP, LLC, as
the context requires.
 
“Employment Agreement” means the Employment Agreement between the Employer and
the Participant, dated [__________].
 
“Employment Period” means the period beginning on the Commencement Date and
ending on January 1, 2011 or such earlier date upon which the Participant’s
employment with the Employer is terminated, subject to extension in accordance
with Section 2 of the Employment Agreement.
 
“Good Reason” means the occurrence of any of the following without the
Participant’s written consent:
 

 
i.
a material diminution in the Participant’s Base Salary (as defined in the
Employment Agreement);

 

 
ii.
a material diminution in the Participant’s authority, duties, or
responsibilities;

 

 
iii.
a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Participant is required to report;

 

 
iv.
a material diminution in the budget over which the Participant retains
authority;

 

 
v.
a material change in the geographic location at which the Participant must
perform services under the Employment Agreement; or

 

 
vi.
any other action or inaction that constitutes a material breach by the Employer
of the Employment Agreement, including without limitation, a breach of Section
3(a)(v) thereof;

 


provided, that the Participant’s resignation shall only constitute a resignation
for “Good Reason” if (a) the Participant provides the Employer with written
notice setting forth the specific facts or circumstances constituting Good
Reason within thirty days after the initial existence of such facts or
circumstances, (b) the Employer has failed to cure such facts or circumstances
within thirty days after receipt of such written notice, and (c) the date of the
Participant’s Separation from Service occurs no later than seventy-five days
after the initial occurrence of the event constituting Good Reason. 
 
“Separation from Service” means the Participant’s “separation from service” from
the Employer within the meaning of Code Section 409A(a)(2)(A)(i).
 

--------------------------------------------------------------------------------

1 Use Commencement Date from applicable Employment Agreement.
 
12

--------------------------------------------------------------------------------


 
EXHIBIT B
TO CONVERTIBLE PHANTOM UNIT AGREEMENT
 
CUE CONVERSION TABLE2
 
Target Annual Distribution Level
 
CUEs per CPU
$0.00
 
0.000
$1.24
 
0.133
$1.30
 
0.178
$1.37
 
0.237
$1.44
 
0.316
$1.52
 
0.422
$1.60
 
0.563
$1.68
 
0.750
$1.77
 
1.000
$2.20
 
1.000
$2.31
 
1.250
$2.43
 
1.563
$2.55
 
1.953
$2.67
 
2.441
$2.81
 
3.052
$2.95
 
3.815
$3.10 or greater
 
4.768

 

--------------------------------------------------------------------------------

2 If the dollar value of the relevant distributions falls between the
incremental distribution levels contained in this CUE Conversion Table, then the
number of CUEs underlying each CPU shall equal the number of CUEs associated
with the lower of the two Target Annual Distribution Levels.

 
13

--------------------------------------------------------------------------------



EXHIBIT C
TO CONVERTIBLE PHANTOM UNIT AGREEMENT
 
CPU ACCELERATION PERCENTAGE TABLE


If a qualifying termination occurs on
or prior to:
 
Then the CPU Acceleration
Percentage Shall Equal:
December 31, 2008
 
40%
December 31, 2009
 
60%
December 31, 2010
 
80%
If a qualifying termination occurs on
or after:
 
Then the CPU Acceleration
Percentage Shall Equal:
January 1, 2011
 
100%

 
14

--------------------------------------------------------------------------------



EXHIBIT D
TO CONVERTIBLE PHANTOM UNIT AGREEMENT
 
CONSENT OF SPOUSE
 
I, ____________________, spouse of ____________________, have read and approve
the foregoing Convertible Phantom Unit Agreement (the “Agreement”). In
consideration of the issuance to my spouse of the Convertible Phantom Units
(“CPUs”) set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions thereof insofar as I may have any rights
therein or in or to any CPUs or Units issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the Agreement.
 
Dated: _______________, _____
       
Signature of Spouse


15

--------------------------------------------------------------------------------


 